
	

116 SRES 310 ATS: Recognizing the semiquincentennial of the community of Wheeling, West Virginia. 
U.S. Senate
2019-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 310
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2019
			Mrs. Capito (for herself and Mr. Manchin) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the semiquincentennial of the community of Wheeling, West Virginia. 
	
	
 Whereas 2019 marks 250 years since the September in which pioneer Colonel Ebenezer Zane used an axe to notch, girdle, and strike his name into a gathering of trees, marking a plot of land through tomahawk rights;
 Whereas, in the spring of 1770, Zane returned with his brothers, Jonathan and Silas, to inhabit the clearing he created above the mouth of Wheeling Creek and they, along with the families who soon followed, formed the nucleus of the community that would become the city of Wheeling;
 Whereas, in 1782, Native American and British forces attacked Fort Henry in Wheeling to drive out colonial settlers;
 Whereas the ammunition supply at Fort Henry was exhausted, and Betty Zane courageously volunteered to retrieve gunpowder from the Zane family homestead, gathered the gunpowder in a tablecloth, and safely returned, resulting in a victory for the citizens of Wheeling;
 Whereas, in 1810, Conrad Cotts, an experienced miner from Pittsburgh, Pennsylvania, opened the first commercial coal mine in the area that is now West Virginia in Wheeling;
 Whereas the territory of Wheeling was originally part of the Commonwealth of Virginia; Whereas the First Wheeling Convention took place from May 13 to May 15, 1861, at West Virginia Independence Hall, located at the corner of 16th Street and Market Street;
 Whereas, on May 23, 1861, voters in Virginia ratified the Secession Ordinance to leave the United States and join the Confederacy;
 Whereas, in June 1861, pro-Union Virginians met for the Second Wheeling Convention and— (1)declared all State offices in Virginia vacant and all acts of the General Assembly to be null and void, thus creating the Restored Government of Virginia that sought to rebuild ties with the Union; and
 (2)installed Wheeling as the provisional capital;
 Whereas, on October 24, 1861, residents of the area that is now West Virginia voted to approve statehood for West Virginia;
 Whereas, on April 20, 1863, during the middle of the Civil War, President Abraham Lincoln issued a proclamation on the admission of West Virginia to the Union;
 Whereas the city of Wheeling became the first capital of the State of West Virginia, and Wheeling served intermittently as the capital until Charleston was selected by a vote of the citizens of the State;
 Whereas the city of Wheeling served as an early transportation epicenter, connecting the Ohio River with the Potomac River via the National Road, opening further expansion to the West;
 Whereas Nail City became an early nickname for Wheeling, reflecting the strong steel industry and the growing manufacturing presence of the State in the region;
 Whereas the Wheeling Suspension Bridge was once the longest suspension bridge in the world, and construction mechanisms of the Wheeling Suspension Bridge were used while building the Brooklyn Bridge in New York;
 Whereas, on September 23, 1952, General Dwight D. Eisenhower telegrammed Senator Richard M. Nixon, requesting to meet face-to-face the following day in Wheeling where General Eisenhower was holding a presidential campaign rally and would ultimately approve of Senator Nixon as the Republican nominee for Vice President;
 Whereas the Wheeling Jamboree, utilizing local country music talent, was first aired on WWVA at 11 p.m. on Saturday, January 7, 1933, revolutionizing the way radio appealed to listeners;
 Whereas participants of the Ogden Newspapers Half Marathon run 13.1 miles on one of the toughest courses in the United States;
 Whereas the Wheeling Nailers, a member of the East Coast Hockey League and an affiliate of the Pittsburgh Penguins, is the oldest surviving minor league franchise below the American Hockey League;
 Whereas the Winter Festival of Lights at the Oglebay Resort in Wheeling attracts more than 1,000,000 visitors annually for one of the best holiday light shows in the United States; and
 Whereas DiCarlo’s Pizza took advantage of the post-World War II economic boom and expanded across the Northern Panhandle of West Virginia, becoming famous for cold cheese piled on top of a rectangular pizza slice: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the semiquincentennial of the community of Wheeling, West Virginia; and
 (2)encourages the citizens of Wheeling to observe and celebrate the semiquincentennial with appropriate ceremonies to commemorate this historic occasion.
			
